DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant in their response to the election requirement mailed on 10/5/21 stated that they would elect without traverse the method claims in the reply filed on 12/3/21.  Applicant’s then proceeded to cancel all claims 1-20 which were subject to the restriction requirement and present new claims 21-40 which are similar in scope to the previous method claims 16-20.  In the instant case, examiner will proceed with the examination of new claims 21-40 as if they were the originally elected claims 16-20 (method claims noted in the restriction requirement).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is rejected as indefinite for the recitation of “a larger hole” in line 3 and “a smaller hole” in line 8.  These claim limitations are considered indefinite since there is no recitation regarding what the holes are meant to larger or smaller than, i.e., compared to each other or other holes in the surgical site.  In the interest in compact prosecution the claim will be interpreted as the holes being compared in size to each other.
Claims 22-31 are rejected as being indefinite for depending upon an indefinite claim.
Claim 28 is rejected as indefinite due to the recitation of “a trailing region” and “a leading region” in lines 1-3. It is unclear if these regions are meant to be the same as the first and second regions recited in lines 10-11 of claim 21 from which they depend, or if they are meant to be new regions on the implant. In the interest in compact prosecution the trailing region will be interpreted the same as the first region, and the leading region will be interpreted the same as the second region.
Claim 31 is rejected as indefinite due to the recitation of “wherein the implant is placed at least partially in the bone such that each end of the implant flush with the bone” in lines 1-2.  It is unclear how the implant could be partially inserted into the opening into eh bone and still meet the limitation of having both ends flush with the bone.
Claim 32 is rejected as indefinite for the recitation of “a larger hole” in line 3 and “a smaller hole” in line 5.  These claim limitations are considered indefinite since there is no recitation regarding what the holes are meant to larger or smaller than, i.e., compared to each other or other holes in the surgical site.  In the interest in compact prosecution the claim will be interpreted as the holes being compared in size to each other.
Claims 33-40 are rejected as being indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 25-31, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al (US Patent 4738255) in view of Janik (US Patent 3495483) and Kim (US Patent 5779704).
Goble discloses a method of installing an implant (suture anchor system).  Specifically in regards to claim 21
Janik in regards to claim 21, discloses a boring portion (10) boring a hole more efficiently when the drill rotates in the second direction compared to the first direction (Janik recites that the body 10 has cutting edges 16a,17a which are arranged to cut in one direction and cutting edges 18a,19a which are arranged to cut in the opposite direction.  Therefore, if the fluted end 20 of Goble were to be modified to have these dual cutting edges it would cut more efficiently in the second direction than the blades 24.) (Fig. 1-2; and Col. 2 lines 11-18 and lines 51-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by modifying the drill (10) so that the fluted end (20) of Goble to has dual cutting edges (16a,17a,18a,19a) as taught in Janik in order to allow for the tool to ream a material in one direction and remove any spikes left by the cutting edges when turned in the opposite direction (Col. 1 lines 50-56). However, the combination is still silent as to a smaller hole being created in the far cortex of the bone.
Kim discloses a method of installing an implant (bi-directional universal dynamic compression device).  Specifically in regards to claim 21, Kim discloses forming a smaller hole in a far cortex (portion of bone wherein 40 lies) of the bone (30) with the drill while the drill rotates in a direction (If the drill 10 of Goble were modified to have a nose 20 that can cut in two directions as disclosed above in the combination with Janik then a person of skill could drill into the far side of the bone as taught in Kim with the drill rotating in a second direction.) (Fig. 1-4; and Col. 4 lines 4-67).  In regards to claim 25, Kim discloses wherein the step of forming the smaller hole includes a step of advancing the drill along an axis until contact between a leading end of the shaft and the far cortex is detected (Fig. 1-4; and Col. 4 lines 4-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by utilizing the nose end (20) of the drill (10) of Goble to drill into the far cortex of 
In regards to claim 22, Goble discloses wherein the drill (10) rotates in the first direction when drilling into the bone with the nose (20) of the drill at the near cortex of the bone (Col. 8 lines 22-35).
In regards to claim 26 and 29, Goble in view of Janik and Kim discloses a method as recited above.  However, they are silent as to the implant being a screw.  Kim discloses wherein the implant is a screw (28), and wherein placing the implant (28) at least partially in the bone (30)includes rotating the implant to drive the implant into the bone (Fig. 1-4; Col. 4 lines 4-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by making the implant of Goble into a screw as taught in Kim in order to have a device that can aide in compressing a fracture (abstract).
In regards to claim 27, Goble discloses wherein the implant (75,76) has one more external protrusions (81,81a) configured to resist removal of the implant (75,76) from the bone (44) once placed at least partially into the bone (Fig. 11-12; and Col. 10 lines 34-51 and Col. 11 lines 15-30). 
In regards to claim 28, as best understood, Goble discloses wherein first region of the implant (75,76) is trailing region (76) with a diameter corresponding to the larger hole (47) and the second region of the implant (75,76) is a leading region (75) with a diameter corresponding to the smaller hole (46) (Fig. 7 and 12).
In regards to claim 30, Goble discloses wherein placing the implant (75,76) at least partially into the bone (44) includes press-fitting the implant into the bone (44) (Goble discloses 
In regards to claim 31, Goble discloses wherein the implant (75,76) is placed at least partially in the bone (44) such that each end of the implant (75,76) is flush with the bone (44) (Fig. 7-8 and 12).

Allowable Subject Matter
Claim 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the 112 issues in the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4978350 to Wagenknecht; US Patent 11039842B1 to Bennett; and US Patent 5573537 to Rogozinski were considered in regards to the claims since they appear to show a drill for making both a large and small hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775